FILE COPY



       Onewest Bank,                                                  The Estate of Edith H. /s
       FSBAppellant/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 17, 2014

                                      No. 04-14-00190-CV

                                   ONEWEST BANK, FSB,
                                       Appellant

                                                v.

                                The Estate of Edith H. FRAHM,
                                            Appellee

                       From the Probate Court No 1, Bexar County, Texas
                                 Trial Court No. 2012PC0915
                       Honorable Polly Jackson Spencer, Judge Presiding


                                         ORDER
         The parties have filed a joint motion for extension of time, explaining that they are
currently engaged in settlement discussions. We GRANT the motion and ORDER appellant to
file its brief on or before July 18, 2014. Appellee’s brief will be due sixty days after appellant
files its brief.


                                                     ___________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court